UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-6017



JOHN R. ANDERSON,

                                            Petitioner - Appellant,

          versus


MICHAEL MOORE, Director of the South Carolina
Department of Corrections; CHARLES M. CONDON,
Attorney General of the State of South
Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Joseph F. Anderson, Jr., District
Judge. (CA-98-2332-4-17BF)


Submitted:   June 20, 2000                  Decided:   July 27, 2000


Before WILKINS, LUTTIG, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John R. Anderson, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John R. Anderson appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.     Accordingly, we deny a certificate of

appealability and dismiss the appeal substantially on the reasoning

of the district court.   See Anderson v. Moore, No. CA-98-2332-4-

17BF (D.S.C. Dec. 2, 1999).    We note that, as to Anderson’s claim

that counsel was ineffective in the prior federal habeas pro-

ceeding, such a claim is precluded by 28 U.S.C.A. § 2254(i) (West

Supp. 2000).   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2